These cases involve the same assessments under consideration in motions Nos. 171 and 172 (First National Bank of Wyandotte
v. Common Council, ante, 89, and Equitable  Central Trust Co.
v. Common Council, ante, 97, respectively), in which opinions are handed down herewith.
After confirmation of the assessment rolls by the common council, review was had by the defendant *Page 99 
commission under the provisions of section 4151, 1 Comp. Laws 1915, and the assessment as made was confirmed. Mandamus is here asked to compel the defendant board to grant the same relief sought by the plaintiffs in those cases. An answer has been filed to the order to show cause, in which the board insists that the assessment as made was in conformity with the statute.
For the reason stated in the opinion of Mr. Justice CLARK, the writs are denied.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, NORTH, and FEAD, JJ., concurred. POTTER, J., did not sit.